Title: To Thomas Jefferson from John Wheatcroft, Sr., 29 September 1803
From: Wheatcroft, John, Sr.
To: Jefferson, Thomas


          
            Sr.
            Ardennes près Caen 6 Vendemaire An XII.i.e. 29 Sep. 1803
          
          Being convinced that a Virtuous, & good Republican, and an amiable & friendly man is approachable at all times; I take the liberty of addressing you in your present elevated situation; knowing that you are an excellent naturalist, & a friend to the Sciences, I conceived an authentic account of a very curious & interesting phenomenon which has lately presented itself in this neighbourhood could not be dissagreeable to you.—a phenomenon that will scarcely be credited, out of the country where it happened, & where exists in this moment several thousands eye witnesses of the fact. The Institute National, were doubtfull themselves, of it’s reality, & sent one of their members M. Biot an excellent naturalist, on the Spot, to collect the testimonies of the people resident there, & now they as well as all France are perfectly convinced of its verity. The inclosed is a copious extract of M. Biot’s report, which I have faithfully translated; to which I have added, the opinnions of the French Astronomers, and chimists, & communicated to me by M. La Lande the Astronomer, in a conversation I had with him on the Subject. I have also added another hypothesis, of my own, which has I believe the advantage of novelty, if it has no other merit.
          If this communication should afford you a moments entertainment, I shall be exceedingly happy, and if you think it merits communicating to your American Philos. Society, you will do me great honour, in being the means of presenting it, or of procuring it’s publication in any way you think proper.
          In respect to myself, I have since the violence of the revolution has subsided, sat me down quietly on a little Farm, near Caen, where I have been employed in Agricultural, Philosophical, & Literary pursuits, but still hope I shall be able some day, to realize my long wished project, of visiting the United States; among others, one of my strongest inducements, is that of paying you my respects in person.
          I am Sr. with constant wishes for the prosperity of yourself, and the United States. Your most Devoted Hmble. Servant
          
            J. Wheatcroft père
          
        